Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowability of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered. In this application claims 2, 6-12, and 16-21 are pending in which claims 1, 3-5, and 13-15 are cancelled and claims 2 and 12 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of continuation of application No. 13/220,896 filed 8/30/2011 (Now Patent No. 10,025,869) in which is continuation of application No. 12/423,448 filed April, 2009 (Now Patent No. 8,037,071) in which is continuation of application No. 11/855,661 filed September 14, 2007 (Now Patent No. 7,536,384) and benefit of Provisional Application No. 60/825,616 filed September 14, 2006.

Specification
	Objection to the specification has been withdrawn based on amendment filed on 12/9/2020.  

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.
	
	Claims 12-21 rejection under 35 U.S.C. 101 has been withdrawn based on claims amendment filed on 12/9/2020.

35 USC § 112(f) analysis
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The 35 USC § 112(f) analysis for claims 12—16, 18, and 21 has been withdrawn based on amendment filed on 12/9/2020 by changing the claim limitation from “system… comprising control circuitry” to “query processing circuitry” which is enable by the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02)

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 16, 18, and 21 rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph has been withdrawn based on amendment filed on 12/9/2020.
	The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01)

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 16, 18, and 21 rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph has been withdrawn based on amendment filed on 12/9/2020.

ALLOWANCE
      Claims 2, 6-12, and 16-21 are allowed over the prior art of record.  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue 

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157